--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody National Reit I, Inc. 8-K [moody-8k_0607.htm]
EXHIBIT 10.11


GUARANTY AGREEMENT




THIS GUARANTY AGREEMENT is made by MOODY NATIONAL MANAGEMENT, L.P., a Texas
limited partnership, whose address for notice hereunder is 6363 Woodway, Suite
110, Houston, Texas 77057 (hereinafter referred to as the “Guarantor”), in favor
of PATRIOT BANK, a Texas banking association (together with any successor
holders of the hereinafter defined Note, the “Lender”).


W I T N E S S E T H:


WHEREAS, Lender proposes to make a loan to MNHP NOTE HOLDER, LLC, a Delaware
limited liability company (“Borrower”) in the original principal amount of
ELEVEN MILLION FOUR HUNDRED EIGHTY-THREE THOUSAND TWO HUNDRED SEVENTY-NINE AND
54/100 DOLLARS ($11,483,279.54), which loan would be evidenced by a Promissory
Note executed and delivered by Borrower payable to the order of Lender of even
date herewith in like principal amount (the "Note”) and would be secured by,
among other things, a Collateral Assignment of Note and Liens (“Collateral
Assignment”) in favor of Lender (such Collateral Assignment, together with any
other pledges, assignments, and agreements made by Borrower, or any other person
or entity, to secure payment of the Note, are herein collectively called the
“Security Documents”); and


WHEREAS, as a condition precedent to Lender’s loan to Borrower, Lender has
required that Guarantor guaranty payment of the Note and related indebtedness on
the terms and conditions set forth in this Guaranty Agreement.


NOW, THEREFORE, (i) to induce Lender to loan monies to or for the account of
Borrower, (ii) at the special insistence and request of Lender, and (iii) for
the consideration recited above and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Guarantor agrees
as follows:


I.
The Indebtedness


1.           The Indebtedness.  As used in this Guaranty Agreement, the
“Indebtedness” means all indebtedness now or hereafter owing by Borrower to
Lender under the Note, all principal advanced under the Note and all interest
and default rate interest on the Note, together with any modifications,
extensions, renewals, and/or rearrangements of the Note, together with all
amounts that Borrower may from time to time become obligated to pay or reimburse
to Lender under the Security Documents, including, without limitation, amounts
paid by Lender for ad valorem taxes or insurance premiums or repair costs that
are obligations arising under or in connection with the Security Documents, and
including all reasonable attorney’s fees and costs of court incurred by Lender
in enforcing Lender’s rights under the Security Documents.  Without limiting the
generality of the foregoing, the Indebtedness guaranteed under this Guaranty
Agreement includes all post-petition interest, expenses and other liabilities of
Borrower that would be owed by any Borrower to Lender but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization, or similar proceeding involving Borrower.

 
 

--------------------------------------------------------------------------------

 

II.
The Guaranty


1.           Indebtedness Guaranteed.  Guarantor unconditionally and irrevocably
guarantees the prompt payment when due, whether at maturity or otherwise, of all
of the Indebtedness.  If Guarantor fails to make any payment of any part of the
Indebtedness when due or, if the Note or Security Document under which such
payment is due provides any cure period, before the expiration of said cure
period, then said failure will constitute a default under this Guaranty
Agreement.


2.           Nature of Guaranty.  This is an irrevocable, absolute, complete,
and continuing guaranty of payment and not a guaranty of collection, and will
not be affected by the release or discharge of Borrower from, or impairment or
modification of, Borrower’s obligations with respect to any of the Indebtedness
in any bankruptcy, receivership, or other insolvency proceeding or
otherwise.  No notice of any extension of credit already or hereafter contracted
by or extended to Borrower need be given to Guarantor.  The fact that the
Indebtedness may be rearranged, increased, reduced, modified, extended for any
period, and/or renewed from time to time, or paid in full without notice to
Guarantor will not release, discharge, or reduce the obligation of Guarantor
with respect to the Indebtedness, and Guarantor will remain fully bound under
this Guaranty Agreement.  It is the intention of Lender and Guarantor that
Guarantor’s obligations under this Guaranty Agreement will not be discharged at
any time prior to the occurrence of both (i) payment in full of the Indebtedness
and (ii) expiration of Lender’s obligation to advance monies to Borrower
pursuant to the Note or any Security Document.  This Guaranty Agreement may be
enforced by Lender and any subsequent holder of the Indebtedness, and will not
be discharged by the assignment or negotiation of all or part of the
Indebtedness.  This Guaranty Agreement may not be revoked by Guarantor and will
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Indebtedness is rescinded or must otherwise be
returned or refunded by Lender to the payor thereof or to any other person, as a
preferential transfer, voidable transfer or otherwise upon any insolvency,
bankruptcy, reorganization, receivership, or other debtor relief proceeding
involving Borrower or any other payor of such amounts, or after any attempted
revocation by Guarantor, all as though such payment had not been
made.  Guarantor expressly waives presentment, demand, notice of non-payment,
protest, notice of protest and dishonor, notice of intention to accelerate,
notice of acceleration, notice of intention to foreclose, notice of foreclosure,
and any other notice whatsoever on any and all forms of such Indebtedness, and
also notice of acceptance of this Guaranty Agreement, acceptance on the part of
Lender being conclusively presumed by its request for this Guaranty Agreement
and delivery of the same to Lender.


3.           Lender’s Rights.  Guarantor authorizes Lender, without notice or
demand and without affecting Guarantor’s liability under this Guaranty
Agreement, to take and hold security for the payment of this Guaranty Agreement
and/or any of the Indebtedness, and exchange, enforce, waive, impair and release
any such security; to apply such security and direct the order or manner of sale
thereof as Lender may determine; to obtain a guaranty of the Indebtedness from
any one or more persons and at any time or times; and to enforce, waive,
rearrange, modify, impair, limit or release any of such other persons from their
obligations under such guaranties.  Guarantor acknowledges and agrees that the
obligations of all persons to pay and satisfy the Indebtedness pursuant to their
respective guaranties (including Guarantor’s obligations under this Guaranty
Agreement) are joint and several.  Guarantor acknowledges and agrees that Lender
has complete discretion regarding whether, when, and how to exercise the
foregoing rights.



 
2

--------------------------------------------------------------------------------

 

4.           Lender’s Right of Offset.  As security for its obligations under
this Guaranty Agreement, Guarantor grants to Lender a security interest in, a
general lien upon and/or right of set-off of the following (herein referred to
as the “Security”):  (i) the balance of every deposit account now or hereafter
existing of Guarantor, any other claim of Guarantor against Lender now or
hereafter existing, and all monies, instruments, securities, documents, chattel
paper, credits, claims, demands and any other property, rights and interests of
Guarantor, which at any time come into the possession or custody or under the
control of Lender or any of its agents or affiliates, for any purpose; (ii) any
claim of Guarantor against Borrower now or hereafter existing and all monies,
instruments, securities, documents, chattel paper, credits, claims, demands and
any other property, rights and interests of Borrower, which at any time come
into the possession or custody or under the control of Guarantor for any
purpose; and (iii) the proceeds, products and accessions of and to any of the
foregoing.  Lender, at its option, may at any time, without notice and without
any liability, retain all or any part of the Security until all of the
Indebtedness has been paid in full or may set off all or any part of the
Security against the Indebtedness, whether the Indebtedness is matured or
unmatured, in any manner and in any order of preference that Lender, in its sole
discretion, chooses.  The grant of the above security interest and lien will not
in any way limit or be construed as limiting Lender to collect payment of any
liability of Guarantor under this Guaranty Agreement only out of the Security,
but it is expressly understood and provided that all such liability constitutes
the absolute, unconditional and continuing obligation of
Guarantor.  Notwithstanding the foregoing, Lender shall have no security
interest in or right of setoff with respect to any accounts or deposits held by
any related party.


5.           Guarantor’s Waivers.   Guarantor waives any right to require Lender
to (and it is not necessary for Lender, in order to enforce such payment by
Guarantor to first): (a) proceed against Borrower or any other person liable on
the Indebtedness, (b) proceed against or exhaust any security given to secure
the Indebtedness, (c) have Borrower joined with Guarantor in any suit arising
out of this Guaranty Agreement and/or any of the Indebtedness, (d) enforce
Lender’s rights against any other guarantor of the Indebtedness, or (e) pursue
or exhaust any other remedy in Lender’s power whatsoever.  Guarantor waives any
defense or right arising by reason of any disability, lack of corporate
authority or power, impairment of recourse or of collateral under §3.605 of the
Texas Uniform Commercial Code or otherwise, or other defense of Borrower or any
other guarantor of any of the Indebtedness, and will remain liable on this
Guaranty Agreement regardless of whether Borrower or any other guarantor is not
liable thereon for any reason.  Guarantor waives all rights granted to Guarantor
by Sections 43.002 and 43.003 of the Texas Civil Practice and Remedies Code, as
amended.  Guarantor agrees that all rights granted to Guarantor by Section
43.004 of the Texas Civil Practice and Remedies Code are subordinate to the
rights granted to Lender by this Guaranty Agreement.  To the maximum extent
permitted by applicable law, Guarantor hereby waives all rights, remedies,
claims, and defenses based upon or related to Sections 51.003, 51.004, and
51.005 of the Texas Property Code, to the extent the same pertain or may pertain
to any enforcement of this Guaranty Agreement.


6.           Waiver of Subrogation.   Guarantor has no right of subrogation
until such time as all of the Indebtedness has been paid in full.


7.           Maturity of Indebtedness; Payment.   If the maturity of any
Indebtedness is accelerated by bankruptcy or otherwise, then such maturity will
also be deemed accelerated for the purpose of this Guaranty Agreement without
demand or notice to Guarantor.  Guarantor must, immediately upon notice from
Lender of Borrower’s failure to pay any Indebtedness at maturity, pay to Lender
the amount due and unpaid by Borrower and guaranteed by this Guaranty
Agreement.  The failure of Lender to give this notice will not in any way
release Guarantor under this Guaranty Agreement.
 

 
3

--------------------------------------------------------------------------------

 

 
8.           Lender’s Expenses.   If Guarantor fails to pay the Indebtedness
after notice from Lender of Borrower’s failure to pay any Indebtedness at
maturity, and if Lender obtains the services of any attorney for collection of
amounts owing by Guarantor under this Guaranty Agreement, or if suit is filed to
enforce this Guaranty Agreement, or if proceedings are had in any bankruptcy,
probate, receivership, or other judicial proceedings for the establishment or
collection of any amount owing by Guarantor under this Guaranty Agreement, or if
any amount owing by Guarantor under this Guaranty Agreement is collected through
such proceedings, then Guarantor must pay to Lender all court costs and Lender’s
reasonable attorneys’ fees, together with the amount of any and all expenses,
including fees and disbursements of Lender’s attorneys and of any experts or
agents retained by Lender or Lender’s attorneys, which Lender may incur as a
result of Guarantor’s failure to pay.  Guarantor will also pay any
post-adjustment interest owing on such amounts at the maximum non-usurious rate
of interest allowed by applicable law until paid.


9.           Primary Liability.   The liability of Guarantor for payment of the
Indebtedness is primary and not secondary.


10.           Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations.   Guarantor consents and agrees to each of the following, and
agrees that Guarantor’s obligations under this Guaranty Agreement will not be
released, diminished, impaired, reduced or adversely affected by any of the
following, and waives any rights (including, without limitation, rights to
notice) that Guarantor might otherwise have as a result of or in connection with
any of the following:


(a)           Modifications, etc.   Any renewal, extension, modification,
alteration, acceleration, rearrangement or amendment of or change with respect
to all or any part of the Indebtedness, the Note, any Security Document, or any
contract or understanding between Borrower or any other parties and Lender
pertaining to the Indebtedness;


(b)           Adjustment, etc.  Any adjustment, waiver, indulgence, forbearance,
settlement, or compromise that might or might not be granted or given by Lender
to Borrower, Guarantor or any other party;


(c)           Condition of Borrower or Guarantor.   The insolvency, bankruptcy,
receivership, arrangement, adjustment, composition, liquidation, disability,
dissolution, any other proceeding under any law for protection of debtors, or
lack of power of Borrower, Guarantor or any other party at any time liable for
payment of all or part of the Indebtedness; any discharge, impairment,
modification, release, limitation of liability of, or stay of enforcement
proceedings against Borrower, Guarantor or any other party or against any
properties or the estate of Borrower, Guarantor or any other party in the course
of or resulting from any such proceedings; the failure by Lender to file or
enforce a claim in any proceeding described in this subparagraph or to take any
other action in any proceeding to which Borrower, Guarantor, or any other person
is a party; or any sale, lease or transfer of any or all of the assets of
Borrower, Guarantor or any other party, or any changes in the shareholders,
partners or members of Borrower, Guarantor or any other party; or any change of
name, identity, structure, reorganization or any change in the business or
operations of Borrower, Guarantor or any other party;


(d)           Invalidity of Indebtedness. The invalidity, deficiency, illegality
or unenforceability of all or any part of the Indebtedness, or any document or
agreement executed in connection with the Indebtedness, for any reason
whatsoever, including, without limitation, the fact that the Indebtedness, or
any part thereof, exceeds the amount permitted by law, the act of creating the
Indebtedness or any party thereof is ultra vires, the officers or
representatives executing the documents or otherwise creating the Indebtedness
acted in excess of their authority,

 
4

--------------------------------------------------------------------------------

 

the Indebtedness violates applicable usury laws, Borrower has valid defenses,
claims, or offsets (whether at law, in equity, or by agreement) which render the
Indebtedness wholly or partially uncollectible from Borrower, the creation,
performance or repayment of the Indebtedness (or the execution, delivery and
performance of any document or instrument representing part of the Indebtedness,
or executed in connection with the Indebtedness) is illegal, uncollectible,
legally impossible, or unenforceable, or the Note, the Security Documents or
other documents or instruments pertaining to the Indebtedness have been forged
or otherwise are irregular or not genuine or authentic;


(e)           Release of Obligors.  Any full or partial release or discharge of
the liability of Borrower on the Indebtedness or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Indebtedness or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Indebtedness in full without assistance or
support of any other party, and Guarantor has not been induced to enter into
this Guaranty Agreement on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to perform the Indebtedness, or
that Lender will look to other parties to perform the Indebtedness;


(f)           Other Security.  The taking or accepting of any other security,
collateral, guaranty, or other assurance of payment for all or any part of the
Indebtedness, or the failure or refusal of Borrower or any other person to sign
any guaranty, security agreement or other instrument within the contemplation of
Borrower, Guarantor or Lender;


(g)           Release of Collateral.  Any release, surrender, exchange,
subordination, deterioration, destruction, elimination, waiver, waste, loss or
impairment (including, without limitation, negligent, wilful, unreasonable or
unjustifiable impairment) of any collateral at any time securing payment of the
Indebtedness;


(h)           Care and Diligence.  The failure of Lender or any other party to
exercise diligence or reasonable care in, or the negligence of Lender regarding,
the preservation, protection, enforcement, sale, or other handling or treatment
of all or any part of such collateral, including, without limitation, the
failure of Lender to foreclose on any collateral mortgaged or pledged under any
of the Security Documents or the delay by Lender in instituting or prosecuting
any right or remedy under any of the Security Documents, including, without
limitation, the right to foreclose on collateral by non-judicial foreclosure
sale or otherwise;


(i)           Status of Liens.  The fact that any collateral, security interest,
or lien contemplated or intended to be given, created, or granted as security
for the repayment of the Indebtedness is or is not properly perfected or
created, or proves to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by Guarantor that Guarantor is
not entering into this Guaranty Agreement in reliance on, or in contemplation of
the benefits of, the validity, enforceability, collectibility, or value of any
of the collateral for the Indebtedness;


(j)           Preference.  Any payment by Borrower to Lender is held to
constitute a preferential or voidable transfer under bankruptcy laws, or for any
reason Lender is required to return or refund such payment or pay such amount to
Borrower or any other party; or



 
5

--------------------------------------------------------------------------------

 

(k)           Other Actions Taken or Omitted.  Any other action taken or omitted
to be taken with respect to the Note, the Security Documents, the Indebtedness,
or the security and collateral therefor, that would or might constitute or
afford any legal or equitable discharge, release of, or defense to a guarantor
or surety, other than payment and performance by Guarantor under this Guaranty
Agreement, whether or not such action or omission prejudices Guarantor or
increases the likelihood that Guarantor will be required to pay the Indebtedness
pursuant to the terms thereof;


it being the unambiguous and unequivocal intention of Guarantor that Guarantor
is obligated to pay the Indebtedness when due, notwithstanding any occurrence,
circumstance, action or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly described in this
Guaranty Agreement, except for the full and final payment and satisfaction of
the Indebtedness.


11.           No Duty of Good Faith or Special Relationship.  Guarantor
acknowledges that Lender has no duty of good faith either to Borrower or
Guarantor, and acknowledges that no special relationship, such as a fiduciary or
trust relationship, exists between Lender and either of Borrower or
Guarantor.  Guarantor agrees that no such duty of good faith will arise, and no
such special relationship will exist, unless pursuant to, and only to the extent
set forth in, a written agreement that is signed by Lender and that expressly
creates such duty of good faith or such special relationship.


12.           No Duty to Mitigate.  Without limiting any other provision in this
Guaranty Agreement, Lender has no duty to mitigate the amounts payable by
Guarantor to Lender under this Guaranty Agreement or otherwise take any action
to reduce, collect or enforce the Indebtedness.


III.
Representations and Warranties


1.           By Guarantor.  In order to induce Lender to make the loan evidenced
by the Note, Guarantor represents and warrants to Lender (which representations
and warranties will survive the creation of the Indebtedness and any extension
of credit thereunder) that:


(a)           Benefit to Guarantor.  Guarantor’s guaranty pursuant to this
Guaranty Agreement reasonably has benefited or may be expected to benefit,
directly or indirectly, Guarantor.


(b)           Familiarity and Reliance.   Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
used as security for the payment of the Note and other Indebtedness.  However,
Guarantor is not relying on such financial condition or the collateral as an
inducement to enter into this Guaranty Agreement.


(c)           No Representation.   Neither Lender nor any other person,
corporation, or entity has made any representation, warranty, or statement to
Guarantor with regard to Borrower or its financial condition in order to induce
Guarantor to execute this Guaranty Agreement.


(d)           Duly Organized.  If Guarantor is a corporation, limited liability
company, limited partnership, or other business organization, it is duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it was organized, is duly qualified and in good standing
in each other jurisdiction in which the conduct of its business or the
maintenance of its property so requires, and has full power and authority to
carry on its business as presently conducted and to execute and deliver this
Guaranty Agreement.

 
6

--------------------------------------------------------------------------------

 

(e)           No Default.  Guarantor is not in default with respect to any
order, writ, injunction, decree of demand of any court or other governmental
authority, or in the payment of any indebtedness for borrowed money or under the
terms or provisions of any agreement or instrument evidencing or securing any
such indebtedness.


(f)           No Untrue Statement. No representation or warranty contained in
this Guaranty Agreement the Security Documents or Loan Agreement (hereinafter
defined), and no statement contained in any certificate, schedule, list,
financial statement or other instrument furnished to Lender contains, or will
contain, any untrue statement of material fact or omits, or will omit, to state
a material fact necessary to make the statement contained herein or therein not
misleading.


(g)           Change in Address.  Guarantor will not change his address or
identity, structure or composition without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change.


IV.
Miscellaneous Provisions


1.           Financial Covenants.  This Guaranty Agreement is executed subject
to the terms and conditions of that Commercial Loan Agreement (“Loan Agreement”)
of even date herewith, by and between Borrower, Guarantor and Lender. Guarantor
also executed the Loan Agreement, thereby agreeing to and accepting the terms
and conditions set forth therein.  Guarantor covenants and agrees that, until
final payment and performance in full of the Indebtedness, Guarantor shall
furnish to Lender all financial information required under, and otherwise comply
with all terms and conditions of, the Loan Agreement.


2.           Successors and Assigns.  This Guaranty Agreement is for and inures
to the benefit of the successors and assigns of Lender, and is binding upon the
legal representatives, successors, and assigns of Guarantor.


3.           Notice.  All notices provided for or permitted to be given pursuant
to this Guaranty Agreement must be in writing and may be given or served by
depositing the same in the United States Mail, addressed to the person to be
notified, postage prepaid, and registered or certified with return receipt
requested, or by Federal Express or other overnight delivery, or by facsimile
machine, or by delivering such notice by courier or by hand to such
person.  Except as otherwise expressly provided in this Guaranty Agreement,
notices are effective upon the earlier to occur of (i) receipt by the party to
be notified or (ii) upon deposit in the mail in accordance with this
Section.  For purposes of this Guaranty Agreement, Guarantor’s address is the
address set forth on the first page of this Guaranty Agreement or any other
mailing address in the continental United States of which Guarantor notifies
Lender in writing.


4.           Construction.  This Guaranty Agreement is a contract made under and
is to be construed in accordance with and governed by the laws of the State of
Texas.


5.           Arbitration.  Guarantor agrees to be bound by the terms and
provisions of the Binding Arbitration Agreement and Waiver of Jury Trial of even
date herewith, which is incorporated by reference herein and is acknowledged as
received by Guarantor.



 
7

--------------------------------------------------------------------------------

 

6.           Texas Deceptive Trade Practices – Consumer Protection
Act.  Guarantor stipulates and agrees that by virtue of executing this Guaranty
Agreement, Guarantor is not seeking to acquire goods or services from Lender,
has not acquired goods or services from Lender and is not a “consumer” as that
term is defined and under the Texas Deceptive Trade Practice – Consumer
Protection Act.


7.           Imaging of Documents.  Guarantor expressly acknowledges,
understands and agrees that Lender's document retention policy involves the
imaging of this Guaranty Agreement and the destruction of the paper original
thereof.  In connection therewith, Guarantor hereby waives any and all rights
Guarantor have or may have to claim, for any and all purposes whatsoever, that
the imaged copy of this instrument is not an original.


THIS INSTRUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE LENDER AND THE
GUARANTOR AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE LENDER AND THE GUARANTOR.  THE GUARANTOR WAIVES THE REQUIREMENT, IF
ANY, SET FORTH IN V.A.T.S, BUSINESS & COMMERCE CODE §26.02, AS AMENDED, THAT THE
LENDER EXECUTE THIS INSTRUMENT WITH RESPECT TO THE DISCLAIMER OF ORAL AGREEMENTS
SET FORTH IN THIS PARAGRAPH TO THE EXTENT PERMITTED BY APPLICABLE LAW.  THE
GUARANTOR ACKNOWLEDGES THAT THE LENDER HAS CONSPICUOUSLY POSTED NOTICES
INFORMING THE GUARANTOR OF THE PROVISIONS SET FORTH IN V.A.T.S., BUSINESS &
COMMERCE CODE §26.02, AS AMENDED.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK-
SIGNATURE PAGE FOLLOWS]

 
8

--------------------------------------------------------------------------------

 

WITNESS the execution hereof as of the 3rd day of June, 2011, but effective as
of the 5th day of May, 2011.


GUARANTOR:


MOODY NATIONAL MANAGEMENT, L.P.,
a Texas limited partnership


By:   
MOODY MANAGEMENT CORPORATION,
a Texas corporation,
its General Partner
 







By:   
 /s/ Brett C. Moody     
Brett C. Moody, President
       



Signature Page to Guaranty Agreement